Filed 7/22/21 P. v. Adame CA2/6

   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


 THE PEOPLE,                                                    2d Crim. No. B310490
                                                              (Super. Ct. No. KA084318)
      Plaintiff and Respondent,                                 (Los Angeles County)

 v.

 DAVID ADAME,

      Defendant and Appellant.


      In 2008, a jury convicted appellant of robbery (Pen. Code,
§ 211), kidnaping to commit robbery (§ 209, subd. (b)(1)),
carjacking (§ 215, subd. (a)), and dissuading a witness (§ 136.1,
subd. (c)(1).) The jury found these crimes were committed in
association with, or for the benefit of, a criminal street gang.
(Pen. Code, § 186.22, subd. (b)(1)(C).) The court sentenced him to
state prison for three consecutive indeterminate life terms, with
seven, or fifteen-year minimum terms, and a consecutive
determinate term of five years plus ten years for the gang
enhancement. It imposed a restitution fine of $10,000.00.
      Appellant filed a postconviction motion under Penal Code
section 1202.4 requesting a hearing to determine whether the
restitution order violated constitutional protections against
excessive fines under the Eighth and Fourteenth Amendments
because he lacked the ability to pay. (People v. Dueñas (2019) 30
Cal.App.5th 1157.) The trial court denied the motion.
      We appointed counsel to represent appellant in this appeal.
After an examination of the record, counsel filed an opening brief
that raises no arguable issues. We advised appellant he had 30
days within which to personally submit any contentions or issues
that he wished us to consider. The 30 days have since passed,
and appellant has not presented any contentions or issues for our
consideration.
      Because this appeal is from an order denying post-
conviction relief rather than the first appeal of right from a
criminal conviction, appellant is not entitled to our independent
review pursuant to People v. Wende (1979) 25 Cal.3d 436. (People
v. Serrano (2012) 211 Cal.App.4th 496, 501; People v. Cole (2020)
52 Cal.App.5th 1023, review granted Oct. 14, 2020, S264278.)
      The appeal is dismissed.




                                    PERREN, J.

We concur:



      GILBERT, P.J.                 YEGAN, J.




                                2
                    Bruce F. Marrs, Judge
             Superior Court County of Los Angeles
               ______________________________

     Richard B. Lennon, under appointment by the Court of
Appeal, for Defendant and Appellant.
     No appearance for Plaintiff and Respondent.




                              3